Citation Nr: 0840722	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1964 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of a Department 
of Veterans Affairs (VA) Regional Office. 

In July 2007, the Board reopened and remanded the claim for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the current diagnosis of post-traumatic stress 
disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in August 2007.  The veteran 
was notified of the evidence needed to substantiate the claim 
of service connection for post-traumatic stress disorder 
(PTSD), namely, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that he should provide a complete detailed 
description of any in-service traumatic event to include the 
names of those involved, dates, and places during which the 
incidents occurred. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in August 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service personnel and 
treatment records, Social Security Administration records and 
VA records.  VA notified the veteran that evidence from 
sources other than the veteran's service records may 
constitute credible supporting evidence of the stressor.  
38 C.F.R. § 3.304(f).  The veteran was afforded VA 
examinations in February 2004, in August 2006, and in 
November 2006.  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service personnel records show that he served in Vietnam 
in the 85th Ordnance Company, which assisted in the 
construction of the 93rd Evacuation Hospital.  His military 
occupational specialty was Auto Maintenance Helper.  The 
veteran was awarded a Vietnam Service Medal. 

The service treatment records do not document combat-related 
injuries.  The service treatment records, including the 
report of separation examination report, contain no 
complaint, finding, history, treatment, or diagnosis of a 
psychiatric disability, including PTSD. 

After service, VA records show that in July 2002 the veteran 
described loading dead and wounded on to helicopters while 
working at an Evacuation Hospital in Vietnam.  In 2003, the 
veteran stated that his in-service stressors included guard 
duty without weapons to protect himself from the Viet Cong, 
walking and driving through landmines, and transferring dead 
and wounded soldiers from helicopters to an evacuation 
hospital, and learning about the death of a friend shortly 
after he left Vietnam.  PTSD was diagnosed.

In a stressor statement in May 2003, the veteran identified 
to two stressors while in Vietnam: while assisting in the 
building of an evacuation hospital, he was exposed to dead 
and wounded soldiers and he retrieved vehicles that had been 
blown up.  

On VA examination in February 2004, the veteran stated that 
during the fall of 1965, while stationed at Long Binh, his 
unit built a large ammunition dump and endured rocket attacks 
in the distance.  He described exposure to dead and wounded 
soldiers while working to build an Evacuation Hospital and 
while retrieving equipment from vehicles damaged in combat.  
The examiner diagnosed PTSD based on the veteran's 
experiences in Vietnam.  

On VA examinations in August and in November 2006, the 
diagnosis was PTSD based on the veteran's experiences in 
Vietnam.  The identified in-stressors included exposure to 
rocket and mortar attacks and the transportation of the dead 
and wounded from helicopters to the 93rd Evacuation Hospital.  
Additionally, the veteran stated that he was experienced many 
attack alarms and the constant threat of bodily harm while 
working at the Evacuation Hospital.  He also related the loss 
of three buddies in Vietnam and on two occasions when he was 
in local restaurants in Vietnam an enemy combatant threw hand 
grenades into the room.  

In October 2007, the U.S. Army and Joint Services Research 
Center (JSRRC) confirmed that during November 1965 the 8th 
Ordinance Company performed an additional task of assisting 
the 46th Engineer Battalion in the construction of the 93rd 
Evacuation Hospital.  It was noted that the unit also 
provided backup support to the 173rd Airborne Brigade and the 
1st Infantry Division.  The unit history did not report any 
enemy activity in the area during 1965.  The JSRRC was unable 
to locate the 1966 historical report for the unit, and it was 
also unable to document any enemy activity involving the unit 
during the time of the veteran's service.  

Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regarding PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.

The evidence necessary to establish that the claimed in- 
service stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).



Analysis

PTSD was not affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To the extent that the veteran declares that he has PTSD 
related to service, PTSD is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also by regulation the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has PTSD related to service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



Although the record documents a diagnosis of PTSD, this does 
not end the inquiry because the diagnosis satisfies only one 
element in order to establish service connection.  In 
addition to the diagnosis, there must be credible supporting 
evidence that the claimed in-service stressor occurred.

The service records do not include a combat citation or other 
evidence that the veteran engaged in combat.  Additionally, 
although the JSRRC confirmed that during November 1965 the 
8th Ordinance Company performed an additional task of 
assisting the 46th Engineer Battalion in the construction of 
the 93rd Evacuation Hospital and that the unit also provided 
backup support to the 173rd Airborne Brigade and the 1st 
Infantry Division, the unit history did not report any enemy 
activity in the area during 1965.  And while the JSRRC 
reported that it was unable to locate the 1966 historical 
report for the unit, it was also unable to document any enemy 
activity involving the unit during the time of the veteran's 
service.  There is no evidence from any other source that the 
veteran actually engaged in combat.  For these reasons, the 
Board finds that the veteran was not involved in combat and 
his statements alone are insufficient to establish the 
occurrence of any in-service combat stressor to support the 
diagnosis of PTSD. 

As for the noncombat stressors, the veteran asserts that he 
was exposed to dead and wounded soldiers while working on the 
construction of the 93rd Evacuation Hospital and while 
retrieving equipment from vehicles damaged in combat, walking 
and driving through landmines, learning about the death of a 
friend shortly after he left Vietnam, and the loss of three 
buddies in Vietnam.  

There is no credible supporting evidence that the in-service 
stressors actually occurred and the evidence of the actual 
occurrence of the noncombat in-service stressors cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet.App. 389, 395-96 (1996).

Since the diagnosis of PTSD is predicated on in-service 
stressors, and since there is no credible evidence that the 
veteran was in combat or that the noncombat stressors 
actually occurred, the Board rejects the current diagnosis of 
PTSD related to service.  

Without credible supporting evidence of any alleged in-
service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


